Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the preliminary amendment filed on 2/13/20 canceling claims 1-20 and 41-42, subsequently claims 21-40 are pending in the application. 

Claim Objections
Claim 39 is objected to because of the following informalities:  “The control device according to claim 36” should read --The control device according to claim 38-- since claim 39 reference “the transfer function” that initially recited in claim 38.  For examination purpose, claim 39 is treated as depending on claim 38 for the remainder of this office action.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject   For examination purpose, the limitations is treated as “the multiple actuation signals are not sinusoidal waves” for the remainder of this office action.

 Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 10,496,069.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,496,069 (hereafter ‘069). The difference being that claims 1-20 of patent ‘069 were implemented in a different statutory category.  However, implementation of claimed invention in different statutory categories are well known in the art. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have alternatively implement the method of controlling a controlled system by a control device in different statutory category as a matter of design choice.  
U.S. Patent No. 10,496,069
Instant Application
 1. A method for controlling a controlled system by a control device, the method comprises: transmitting multiple actuation signals to multiple degree of freedom (DOF) points of the controlled system; wherein the multiple actuation signals comprise multiple alternating current (AC) components that are mutually orthogonal; measuring at least one feedback signal from at least one probe point of the controlled system; wherein a number of DOF points of the controlled system exceeds a number of the at least one probe point; determining based upon the at least one feedback signal, values of line search pulses to be sent to the multiple DOF points during at least one line search iteration; and performing, the at least one line search iteration. 




2. The method according to claim 1 wherein the transmitting of the multiple actuation signals occurs during a first portion of a frame period; wherein the determining occurs during a second portion of the frame period and the performing of the at least one line search iteration occurs during a third portion of the frame period. 

3. The method according to claim 1 wherein the controlled system is a photonic integrated circuit. 
4. The method according to claim 1 wherein the at least one line search iteration is a back tracking line search iteration. 

5. The method according to claim 1 wherein the at least one line search iteration is a forward tracking line search iteration. 
 6. The method according to claim 1 further comprising deciding to repeat the transmitting, the measuring, the determining and the preforming during a next frame period upon a failure of the at least one line search iteration to place the controlled system at an optimum operating point. 


7. The method according to claim 1 comprising repeating the transmitting, the measuring, the determining and the preforming during multiple frames. 


 
9. The method according to claim 8 wherein the performing of the at least one line search iteration comprises searching for an extremum of the multidimensional function. 
10. The method according to claim 9 wherein the searching for the extremum of the multidimensional function comprises determining a descent direction of the multidimensional function. 

11. The method according to claim 8 wherein the searching for the extremum of the multidimensional function comprises selecting between different types of descent direction determinations. 
12. The method according to claim 8 wherein the determining of the values of line search pulses to be sent to the multiple DOF points during the at least one line search iteration is responsive to at least one of the first and second derivatives of the multidimensional function. 
13. The method according to claim 1 wherein the multiple actuation signals comprise the multiple AC components. 
14. The method according to claim 1 wherein the multiple AC components of the multiple actuation signals are sinusoidal waves. 


16. The method according to claim 1 wherein the multiple AC components of the multiple actuation signals are rectangular signals. 
17. The method according to claim 1, comprising determining the multiple actuation signals transmitted to the multiple DOF points of the controlled system. 

18. The method according to claim 1 comprises learning, during a calibration phase, a transfer function between at least one input port and multiple output ports of the control device, wherein the multiple actuation signals are provided via the multiple output ports of the control device and wherein the at least one feedback signal is received via the at least one input port of the control device. 
19. The method according to claim 18, wherein the determining of the values of line search pulses is responsive to the transfer function. 

20. The method according to claim 1 comprising generating the multiple AC components by summing a plurality of input AC components; wherein the input AC components are mutually orthogonal. 


22. (Original) The control device according to claim 21 wherein signal generator is configured to transmit the multiple actuation signals during a first portion of a frame period; wherein the processor is configured to perform the determining during a second portion of the frame period and the signal generator and the processor are configured to participate in the performing, of the at least one line search iteration during a third portion of the frame period.  

23. (Original) The control device according to claim 21 wherein the controlled system is a photonic integrated circuit.  

24. (Original) The control device according to claim 21 wherein the at least one line search iteration is a back tracking line search iteration. 
 
25. (Original) The control device according to claim 21 wherein the at least one line search iteration is a forward tracking line search iteration.  

26. (Original) The control device according to claim 21 wherein the processor is configured to decide to repeat a transmission of multiple actuation signals, a measurement of at least one feedback signal a determining of values of line search pulses and the performing of the at least one line search iteration, during a next frame 2period upon a failure of the at least one line search iteration to place the controlled system at an optimum operating point.  

27. (Original) The control device according to claim 21 configured to repeat, during multiple frames, a transmission of multiple actuation signals, a measurement of at least one feedback signal a determining of values of line search pulses and the performing of the at least one line search iteration.  


29. (Original) The control device according to claim 28 wherein the processor is configured to search, during at least one line search iteration, for an extremum of the multidimensional function.  

30. (Original) The control device according to claim 29 wherein the search for the extremum of the multidimensional function comprises determining, by the processor, a descent direction of the multidimensional function.  

31. (Original) The control device according to claim 28 wherein the processor is configured to select, during the search for the extremum of the multidimensional function, between different types of descent direction determinations.  

32. (Original) The control device according to claim 28 wherein the processor is configured to determine the values of the line search pulses to be sent to the multiple DOF points during the at least one line search iteration in response to second derivatives of the multidimensional function.  

33. (Original) The control device according to claim 21 wherein the multiple actuation signals comprise the multiple AC.  

34. (Original) The control device according to claim 21 wherein the multiple AC components of the multiple actuation signals are sinusoidal waves.  


36. (Original) The control device according to claim 21 wherein the multiple AC components of the multiple actuation signals are rectangular signals.  

37. (Original) The control device according to claim 21, comprising determining the multiple actuation signals transmitted to the multiple DOF points of the controlled system.  

38. (Original) The control device according to claim 21 that is configured to learn, during a calibration phase, a transfer function between at least one input port and multiple output ports of the control device, wherein the multiple actuation signals are provided via the multiple output ports of the control device and wherein the at least one feedback signal is received via the at least one input port of the control device.  

39. (Original) The control device according to claim 36, wherein the processor is configured to determine the values of line search pulses in response to the transfer function.   (see claim objection above on the examiner’s treatment of claim dependency)

40. (Original) The control device according to claim 21 comprising a matrix for generating the multiple AC components by summing a plurality of input AC components; wherein the input AC components are mutually orthogonal.



Allowable Subject Matter
Claim 21 would be allowable by overcoming the statutory double patenting rejection above.
Claims 22-40 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the non-statutory double patenting and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

An adaptive control methodology and an algorithm for predicting unknown inputs was disclosed in US PG Pub. 2011/0196514 [paragraph 5, “Since the parameters are unknown, the adaptive controller is defined using the estimation of the unknown parameters from a gradient minimization scheme…”] and US PG Pub. 2011/0276180 [paragraphs 25 and 67, "Self-optimizing controller 544 implements an extremum seeking control strategy that dynamically searches for an unknown input"].  Feedback control techniques have been proposed and demonstrated for stabilizing small scale PICs such as Mach-Zehnder Modulator (MZM) or microrings, one degree of freedom systems, were disclosed respectively in  “Effect of pilot tone-based modulator bias control on external modulation link performance”,  “A control system design for the optimal bias point of external modulator”, “Thermal stabilization of a microring modulator using feedback control”, and “Towards adaptively tuned silicon microring resonators for optical networks-on-chip applications”.   Extremum-seeking control was disclosed in “Real-Time Optimization by Extremum Seeking Control”.  Line search methods was disclosed in “Numerical Optimization”.

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claim 21 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199